NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             JASON CHRISTOPHER LINDSEY, JR., Appellant.

                             No. 1 CA-CR 19-0079
                               FILED 2-18-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-108749-001
                The Honorable Michael J. Herrod, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano PLC, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                             STATE v. LINDSEY
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Lawrence F. Winthrop and Judge Michael J. Brown joined.


C A M P B E L L, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Lindsey was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Lindsey, State v.
Guerra, 161 Ariz. 289, 293 (1989).

                               BACKGROUND

¶2            In February 2015, four friends were hanging out on a Friday
evening. They all piled into a car to go pick up one of the victim’s brothers
from a basketball game at a local high school. The driver parked in front of
the school’s gym and waited while the rest of the group went inside. The
group could not find the brother in the gym, so they returned to the car.
While walking back to the car, a group of people, including Lindsey, started
yelling at them. The victims got back into the car and drove away. Lindsey
and his group of friends followed the victims to an intersection and pulled
up next to them.

¶3            While both cars were stopped at the intersection, Lindsey
took out a gun and fired multiple shots at the victims’ car, hitting it three
times. The front seat passenger was shot once in the forehead and once in
the cheek. The victims sped away to a nearby Walmart and parked by the
front door. The three unharmed victims got out of the car and went inside
Walmart to find help. The injured victim was eventually transported to a
hospital where she was pronounced dead.

¶4           During this time, police located the car Lindsey was in and
followed it back to an apartment complex. When police initiated a traffic
stop, Lindsey got out of the car, ran though the complex, threw the gun



                                        2
                           STATE v. LINDSEY
                           Decision of the Court

away, and ran to his mother’s apartment, losing the police officer who was
chasing him. That same night, police found Lindsey inside his mother’s
apartment and arrested him. The gun used to shoot the victim was also
found inside the complex.

¶5           Lindsey was charged with first-degree murder, drive-by-
shooting, and three counts of aggravated assault. The State alleged the use
of a deadly weapon and physical, emotional, or financial harm to the
victims and their families as aggravating circumstances.

¶6            At trial, Lindsey testified that when his car pulled up next to
the victims’ car, the driver flashed gang signs and cursed at him. Then
someone in his car asked, “you gonna let him talk to you like that?”
Lindsey testified that he was then handed a gun and “rack[ed]” it. Lindsey
admitted that he was the one who shot from the car and caused the victim’s
death, but testified that he did not intend to shoot the gun and was only
trying to scare the victims. Lindsey also admitted that he racked the gun to
make sure that a round was in the chamber and admitted that the intent of
racking a gun is to fire it.

¶7            After a 13-day trial, the jury found Lindsey guilty of first-
degree murder, drive-by-shooting, and three counts of aggravated assault.
The jury also found that the State had proved that the offenses involved the
use of a deadly weapon as an aggravating circumstance. Lindsey was
sentenced to life imprisonment for first-degree murder, 10.5 years
imprisonment for the drive-by-shooting, and 7.5 years imprisonment for
each aggravated assault conviction. Lindsey was given 1441 days of
presentence incarceration credit. Lindsey timely appealed.

                              DISCUSSION

¶8             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Lindsey was present
and represented by counsel at all critical stages of the proceedings. The
evidence presented supports the convictions, and the sentences imposed
fall within the range permitted by law. As far as the record reveals, these
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure and Lindsey’s constitutional and statutory rights.
Therefore, we affirm Lindsey’s convictions and sentences.

¶9            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, her obligations are
fulfilled once she informs Lindsey of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Lindsey has


                                     3
                           STATE v. LINDSEY
                           Decision of the Court

30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.

                              CONCLUSION

¶10          For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4